DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 September 2022 has been entered.
Claims 1-12 remain pending in the application, wherein claims 1-8 have been amended, and claims 9-12 have been withdrawn.  No new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “the combined thickness” of the double-sided stainless steel clad substrate layer in line 2.  There is insufficient antecedent basis for this limitation in the claim because a combined thickness has not been introduced previously.  Furthermore, this limitation is unclear regarding how the thickness of the substrate layer (i.e. a single layer, as written) is a combined thickness (i.e. the claim does not indicate what the substrate layer thickness is combined with).  In the interest of advancing prosecution, the disputed limitation will be considered to refer to a thickness of the substrate layer.
Claim 8 recites “the full thickness” in line 3.  There is insufficient antecedent basis for this limitation in the claim because a full thickness has not been introduced previously.  It is suggested to change “the full thickness” to “a full thickness”. 
Claim 8 recites “high-strength” in line 3.  The term “high-strength” is a relative term which renders the claim indefinite.  The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the strength may refer to yield strength or tensile strength.  In the interest of advancing prosecution, the disputed limitation will be considered to be met by any description in the prior art regarding improving or having high strength, and may be either yield strength or tensile strength.
Claim 8 recites “the high-strength double-sided respective stainless steel clad sheet” in lines 3-4.  This limitation is unclear as to what the term “respective” references since multiple stainless steel clad sheets are not provided in the claim.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the high-strength double-sided stainless steel clad sheet.
Claim 8 recites “the stainless steel clad layer on upper and lower surfaces of the substrate layer” in lines 3-4.  This limitation is unclear because claim 1 does not require the stainless steel clad layer to be on upper and lower surfaces of the substrate layer.  It is noted that claim 1 recites stainless steel clad layers to be clad-rolled on opposing sides of the substrate layer.  The description of stainless steel clad layers on upper and lower surfaces of the substrate layer is considered to support the limitation of being clad-rolled on opposing sides of the substrate layer, but being on opposing sides of the substrate layer is not considered to be necessarily on upper and lower surfaces (e.g. other opposing surfaces include surfaces that face each other, left and right sides, or opposite ends of a substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN 104988414, previously cited) as evidenced by Kovach (High-Performance Stainless Steels, previously cited).
Claim 1: Bai teaches a carbon steel and stainless steel clad steel plate having multiple layers that are clad-rolled together to form a composite steel plate (i.e. a double-sided stainless steel clad sheet because a plate has at least two sides) (paragraph 0010-0014).  Bai teaches that the overall performance, especially corrosion resistance and strength, is much better than that of single stainless steel or carbon steel (paragraph 0004).  The layers may be symmetrically compounded, with upper and lower layers of carbon steel and two middle layers of stainless steel with a resistance added between the stainless steel layers (i.e. this is considered to teach where stainless steel is clad on opposing surfaces of the substrate layer, where the opposing surfaces face each other interiorly) (paragraph 0010).  The carbon steel substrate has 0.03-0.10 wt% C, 0.01-0.40% Si, 1.00-1.70% Mn, 0.01-0.06% Al, ≤0.006% N, and may have (Nb+V+Ti)≤0.15% (i.e. this is considered to include having Nb and Ti in a total amount of ≤0.15%, and so each of Nb and Ti are also ≤0.15%), and with a balance being Fe and impurities (paragraph 0007-0008).  Regarding the claimed closed composition (i.e. the substrate layer “consists of”), the possible presence of V, Cu, Ni, and Cr is noted but these elements are disclosed as “may be added” (paragraph 0008), which is considered to teach where these microalloying elements are optional and so may be omitted.  Each of the ranges for the chemical composition disclosed by Bai overlaps the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
While not teaching a singular example of the instantly claimed stainless steel clad sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are conventionally known for a stainless steel clad sheet as taught by Bai, and one would have had a reasonable expectation of success.
Claim 2: Bai teaches where the carbon steel substrate has 0.03-0.10 wt% C, 0.01-0.40% Si, 1.00-1.70% Mn (paragraph 0007).  The value of the claimed relationship is about 1.085-2.13 (evaluated using the claimed relationship and the ranges taught by Bai for C, Si, and Mn), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 3: Bai teaches the metallographic structure (i.e. the microstructure) of the substrate to be acicular ferrite (paragraph 0007).  This is considered to teach a microstructure of ferrite + pearlite + bainite or ferrite + pearlite + bainite + widmanstatten where the amounts of pearlite, bainite, and widmanstatten are each about 0%, which overlaps the claimed ranges for bainite and widmanstatten.  See MPEP § 2144.05.
Claim 4: Bai does not specify the grain size of the ferrite but the instant application states that the grain size number of ferrite is ≥ grade 7 and the phase proportion of bainite is ≤ 20% so that the yield strength is 300 MPa or above (instant specification, paragraph 0036).  Since Bai discloses a substantially identical chemical composition as outlined above regarding claim 1 and teaches the shear strength of the composite interface (i.e. the yield strength) to be above 350 MPa (paragraph 0016), the claimed microstructure is considered to be present because a material and its properties are inseparable, absent an objective showing.  See MPEP § 2112.01.  Additionally, Bai discloses in Fig. 2 an image of the microstructure of the composite panel, and the microstructure in this image (i.e. in Bai, Fig. 2) appears to be substantially identical to that of the instant application 
    PNG
    media_image1.png
    305
    306
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    380
    487
    media_image2.png
    Greyscale
(Fig. 3 of the instant specification).  Both figures are shown below for comparison.
	Fig. 3 of the instant application	Fig. 2 of Bai  

Claim 5: Bai teaches the shear strength of the composite interface (i.e. the yield strength) to be above 350 MPa and the elongation to reach 40% (paragraph 0016), which overlaps the claimed ranges.  See MPEP § 2144.05.  Bai does not specify the yield platform, but teaches substantially identical materials (i.e. the chemical composition of the carbon steel substrate is outlined above regarding claim 1; the stainless steel clad layer is substantially identical because Examples 7 and 8 in Table 1-1 of the instant application are 316L stainless steel and Bai teaches the stainless steel clad layer to be 316 L stainless steel in paragraph 0006).  Since Bai teaches substantially identical materials and other material properties (e.g. yield strength and elongation) are substantially identical, the claimed yield platform is considered to be present because a material and its properties are inseparable, absent an objective showing.  See MPEP § 2112.01.
Claims 6-7: Bai teaches the stainless steel clad layer to be 316L stainless steel (paragraph 0006), which is an austenitic stainless steel containing Cr, Ni, and Mo (i.e. a Cr-Ni-Mo based stainless steel) as evidenced by Kovach (p. 5-6 and Table 1).
Claim 8: Bai teaches Examples 1 and 2 of the steel plate to have thickness of carbon steel being 20 mm and thickness of stainless steel being 3.5 mm (paragraphs 0026 and 0040), which corresponds to the stainless steel being about 14.9% of the total thickness (calculated using 2 layers of carbon steel and 2 layers of stainless steel).  Bai teaches example 3 of the steel plate to have thickness of carbon steel being 16 mm and thickness of stainless steel being 3 mm (paragraph 0055), which corresponds to the stainless steel being about 15.8% of the total thickness (calculated using 2 layers of carbon steel and 2 layers of stainless steel).  Both of these values overlap the claimed range.  See MPEP § 2144.05.  Bai teaches that the compounding can be symmetric (i.e. the stainless steel clad layer is set to be symmetric) (paragraph 0010).  Since Bai teaches the middle two layers of stainless steel to be between upper and lower layers of carbon steel (paragraph 0010), this is considered to teach a stainless steel clad layer on the lower surface of the upper carbon steel layer and a stainless steel clad layer on the upper surface of the lower carbon steel layer, wherein the carbon steel is described as being the substrate (paragraph 0007).

Response to Arguments
Applicant argues, see p. 5 of remarks filed 22 September 2022, that the evidence provided by Kovach lacks relevance to claims 1-8; however, as outlined regarding claims 6-7 in the Non-Final Office Action mailed 27 April 2022 and above, Kovach provides evidence that the 316L stainless steel taught by Bai (paragraph 0006) is an austenitic stainless steel containing Cr, Ni, and Mo (i.e. a Cr-Ni-Mo based stainless steel).  See p. 8 of the Non-Final Office Action mailed 27 April 2022.
Applicant’s amendments filed 22 September 2022, to claims 1-8 have overcome some, but not all, of the indefiniteness previously set forth in the Non-Final Office Action mailed 27 April 2022.  The pending indefiniteness, including new grounds based on amendments, are outlined above.
Applicant’s arguments, filed 22 September 2022, regarding the prior art rejection have been fully considered but are not persuasive for the following reasons:
Applicant argues, see p. 6, that Bai does not disclose or teach the respective specific content ranges of Ti and Nb.  However, as outlined in the Non-Final Office Action (p. 5-6) and above regarding claim 1, Bai teaches that the carbon steel substrate may have (Nb+V+Ti)≤0.15% (Bai, paragraphs 0007-0008), which is considered to teach where Nb and Ti may be included in a total amount of ≤0.15% and so each of Nb and Ti are also ≤0.15%.  These ranges overlap the instant claimed ranges.  See MPEP § 2144.05.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP § 2145(II), Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Notedly, the argument that having (Nb+V+Ti)≤0.15% (Bai, paragraphs 0007-0008) may also lead one of ordinary skill to consider where only V is added does not render as unobvious that Nb and Ti may be included in a total amount of ≤0.15% or Nb and Ti each may be included in an amount that overlaps the claimed range as outlined above.  Such argument does not constitute an objective showing necessary to rebut the prima facie case of obviousness.  See MPEP § 2145(I).  Applicant further argues that the Examples provided in Bai include a higher Nb content than the claimed range.  However, prior art is relevant for all it contains and is not limited only to specific embodiments.  See MPEP § 2123.  In this respect Bai teaches generally an amount of Nb that overlaps the claimed range as outlined above.  Applicant also argues that the instantly claimed ranges of Ti and Nb are of key technical significance and points to paragraphs 0012-0013 of the instant specification.  These referenced paragraphs discuss the benefits of including Ti and Nb but are insufficient to demonstrate a criticality to the claimed ranges (e.g., reasons for the upper limits of the contents of Ti and Nb are not discussed and these paragraphs do not provide objective evidence of a criticality to the claimed ranges).
Applicant argues, see p. 7, that Bai teaches the Mn content of 1.00-1.70% as only overlapping the instantly claimed range at one point (i.e. at 1.00%) and that the examples provided in Bai all include higher contents of Mn.  However, even overlapping at one point is still an overlapping range and is considered a prima facie case of obviousness.  See MPEP § 2144.05.  Such argument does not constitute an objective showing necessary to rebut the prima facie case of obviousness.  See MPEP § 2145(I).  Additionally, prior art is relevant for all it contains and is not limited only to specific embodiments.  See MPEP § 2123.  
Applicant argues, see p. 7, that the carbon steel substrate of Bai contains H.  However, Bai teaches the carbon steel substrate to include ≤0.0002% H, and this range includes 0% (i.e. H is not actually required to be present).  Furthermore, the maximum amount is so small (i.e. at most 2 ppm) as to be considered an impurity, absent an objective showing.  
Applicant argues, see p. 7, that all the examples of Bai contain other alloying elements V, Ni, Cr, and Cu to enhance corrosion resistance.  However, prior art is relevant for all it contains and is not limited only to specific embodiments.  See MPEP § 2123.  In this respect, Bai teaches Ni, Cr, and Cu as “may be added” and the lower limit for each of these elements is 0.00% (Bai, paragraph 0008), which is considered to teach where these elements are optional and so may be omitted.  Bai teaches that the carbon steel substrate may have (Nb+V+Ti)≤0.15% (Bai, paragraphs 0007-0008), which is considered to teach where Nb and Ti may be included and V may be omitted.  
Applicant argues, see p. 7-8, that the microstructure of Bai differs from the microstructure of the instant application.  However, claim 3 does not recite specific amounts of pearlite, bainite, and/or widmanstatten and therefore fails to provide a claimed distinction over the prior art, as outlined above regarding claims 3 and 4.  Applicant argues, see p. 7-8, that Examples 1-8 have higher yield strength and tensile strength and have lower elongation than Comparative Example 1.  However, these argued benefits (i.e. higher yield strength, higher tensile strength, and lower elongation) are insufficient to show a criticality because they are not commensurate in scope with the claims.  See MPEP § 716.02(d).
Applicant argues, see p. 8-9, that undue experimentation would be necessary to arrive at the instantly claimed ranges since the contents of Nb, V, and Ti are disclosed in the context of a three-part combination with their total being ≤0.15%.  However, the ranges disclosed by Bai overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05(I).  Applicant’s argument is insufficient to overcome the prima facie case of obviousness outlined above as it does not provide objective evidence of a criticality or other factors for rebuttal of a prima facie case of obviousness.  See MPEP §§ 2144.05(III) and 2145(I).
Applicant argues, see p. 9, regarding claim 2, that selection of data points selected in hindsight merely results in a value that can be calculated that overlaps the claimed value of ≤1.25.  It is noted that the claim recites wherein the chemical elements in the substrate layer satisfy the claimed expression, but the expression itself is considered an abstract idea (i.e. a judicial exception).  See MPEP § 2106.04.  Therefore, the patentability of claim 2 is not whether the expression would have been obvious, but whether the composition satisfies the expression.  It is noted that the selected data points used in the calculation were the lower and upper limits of the ranges disclosed by Bai for C, Si, and Mn (ranges disclosed in paragraph 0007 of Bai) and therefore takes into account only knowledge which was within the level of ordinary skill before the effective filing date.  See MPEP § 2145(X)(A).
Applicant argues, see p. 10, that the ranges for the elements defined by claim 1 are critical to achieving the desired characteristics of the end products and cites improvements to Yield Strength, Tensile Strength, and Elongation Rate for Examples 1-8 over Comparative Examples.  However, the features upon which applicant relies (i.e. yield strength, tensile strength, and elongation rate) are not recited in the rejected claims.  See MPEP § 2145(VI).  The objective evidence of nonobviousness must be commensurate in scope with the claims.  See MPEP § 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784